EX-10.2

 

EXECUTION VERSION

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

GENERAC HOLDINGS INC.

 

GENERAC ACQUISITION CORP.

 

GENERAC POWER SYSTEMS, INC.

 

and certain Subsidiaries of GENERAC POWER SYSTEMS, INC.

 

in favor of

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

Dated as of February 9, 2011

 

As Amended and Restated as of May 30, 2012

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS

2

 

 

 

1.1.

Definitions

2

1.2.

Other Definitional Provisions

8

 

 

 

SECTION 2.

GUARANTEE

9

 

 

 

2.1.

Guarantee

9

2.2.

Rights of Reimbursement, Contribution and Subrogation

10

2.3.

Amendments, etc. with respect to the Borrower Obligations

11

2.4.

Guarantee Absolute and Unconditional

12

2.5.

Reinstatement

13

2.6.

Payments

13

2.7.

Parent Representations

13

 

 

 

SECTION 3.

GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

14

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

15

 

 

 

4.1.

Title; No Other Liens

16

4.2.

Perfected First Priority Liens

16

4.3.

Name; Jurisdiction of Organization, etc.

16

4.4.

Inventory and Equipment

17

4.5.

Farm Products

17

4.6.

Investment Property

17

4.7.

Accounts

18

4.8.

Intellectual Property

18

4.9.

Letters of Credit and Letter of Credit Rights

20

4.10.

Deposit Accounts

20

 

 

 

SECTION 5.

COVENANTS

20

 

 

 

5.1.

Delivery and Control of Certain Collateral

20

5.2.

Maintenance of Perfected Security Interest; Further Documentation

21

5.3.

Changes in Locations, Name, Jurisdiction of Incorporation, etc.

22

5.4.

Investment Property

22

5.5.

Intellectual Property

23

5.6.

Commercial Tort Claims

25

5.7.

Deposit Accounts

25

 

 

 

SECTION 6.

REMEDIAL PROVISIONS

25

 

 

 

6.1.

Certain Matters Relating to Accounts

25

6.2.

Communications with Obligors; Grantors Remain Liable

26

6.3.

Pledged Collateral

26

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

6.4.

Proceeds to be Turned Over To Administrative Agent

27

6.5.

Application of Proceeds

28

6.6.

Code and Other Remedies

28

6.7.

Registration Rights

30

6.8.

Deficiency

31

 

 

 

SECTION 7.

THE ADMINISTRATIVE AGENT

31

 

 

 

7.1.

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

31

7.2.

Duty of Administrative Agent

32

7.3.

Execution of Financing Statements

33

7.4.

Authority of Administrative Agent

33

7.5.

Appointment of Co-Collateral Agents

33

 

 

 

SECTION 8.

MISCELLANEOUS

34

 

 

 

8.1.

Amendments in Writing

34

8.2.

Notices

34

8.3.

No Waiver by Course of Conduct; Cumulative Remedies

34

8.4.

Enforcement Expenses; Indemnification

34

8.5.

Successors and Assigns

35

8.6.

Set-Off

35

8.7.

Counterparts

35

8.8.

Severability

35

8.9.

Section Headings

35

8.10.

Integration

36

8.11.

APPLICABLE LAW

36

8.12.

Submission to Jurisdiction; Waivers

36

8.13.

Acknowledgments

36

8.14.

Additional Grantors

37

8.15.

Releases

37

8.16.

Intercreditor Agreement

37

8.17.

WAIVER OF JURY TRIAL

38

 

ii

--------------------------------------------------------------------------------


 

SCHEDULE 3(a) — COMMERCIAL TORT CLAIMS

 

SCHEDULE 4.2 — FILINGS; OTHER ACTIONS

 

SCHEDULE 4.3 — NAME; JURISDICTION OF ORGANIZATION, ETC

 

SCHEDULE 4.4 — INVENTORY AND EQUIPMENT

 

SCHEDULE 4.6 — INVESTMENT PROPERTY

 

SCHEDULE 4.8 — INTELLECTUAL PROPERTY

 

SCHEDULE 4.9 — LETTERS OF CREDIT AND LETTERS OF CREDIT RIGHTS

 

SCHEDULE 4.10 — DEPOSIT ACCOUNTS

 

SCHEDULE 8.2 — NOTICES

 

EXHIBIT A — ACKNOWLEDGEMENT AND CONSENT

 

EXHIBIT B-1 — INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

EXHIBIT B-2 — AFTER-ACQUIRED INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

EXHIBIT C — ASSUMPTION AGREEMENT

 

i

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of May 30,
2012, made by the Borrower and each of the signatories hereto (other than the
Administrative Agent, but together with any other entity that may become a party
hereto as provided herein, the “Guarantors”; and the Guarantors (other than
Parent) together with the Borrower, the “Grantors” ), in favor of JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity and together with its
successors, the “Administrative Agent”) for (i) the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the Credit
Agreement, dated as of February 9, 2012 (as amended and restated as of May 30,
2012, and as further amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Generac
Acquisition Corp., a Delaware corporation (“Holdings”), Generac Power
Systems, Inc., a Wisconsin corporation (the “Borrower”), the Lenders party
thereto, J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Goldman Sachs Bank USA, as joint bookrunners and joint lead
arrangers (in each such capacity, the “Joint Lead Arrangers”) and Goldman Sachs
Bank USA and Bank of America, N.A., as syndication agents (in such capacity, the
“Syndication Agents”) and (ii) the other Secured Parties (as hereinafter
defined).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Guarantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Guarantors in connection with the operation of their
respective businesses;

 

WHEREAS, the Administrative Agent and the ABL Agent have entered into an
Intercreditor Agreement, acknowledged by the Borrower and the other Loan
Parties, dated as of the date hereof (as amended, restated, amended and
restated, waived, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”);

 

WHEREAS, the Borrower and the other Guarantors are engaged in related
businesses, and the Borrower and each Guarantor will derive substantial direct
and indirect benefit from the making of the extensions of credit under the
Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Borrower and each Guarantor shall have executed and delivered this
Agreement to the Administrative Agent for the benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Joint Lead Arrangers, the Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the

 

--------------------------------------------------------------------------------


 

Borrower thereunder, the Borrower and each Guarantor hereby agrees with the
Administrative Agent, for the benefit of the Secured Parties, as follows:

 

SECTION 1.                            DEFINED TERMS

 

1.1.                            Definitions.  (a)  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement, and the following terms are used
herein as defined in the New York UCC (and if defined in more than one
Article of the New York UCC, such terms shall have the meanings given in
Article 9 thereof): Accounts, Account Debtor, Certificated Security, Chattel
Paper, Commercial Tort Claim, Commodity Account, Commodity Contract, Commodity
Intermediary, Documents, Deposit Account, Electronic Chattel Paper, Equipment,
Farm Products, Financial Asset, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Letter of Credit, Letter of Credit Rights, Money,
Payment Intangibles, Securities Account, Securities Intermediary, Security,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.

 

(b)                                 The following terms shall have the following
meanings:

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

 

“After-Acquired Intellectual Property” shall mean any Collateral (excluding
Excluded Assets) consisting of any Intellectual Property acquired or obtained by
a Grantor on or after the Restatement Date and which is not now a part of the
Owned Intellectual Property.

 

“Agreement” shall mean this Amended and Restated Guarantee and Collateral
Agreement, as the same may be amended, amended and restated, restated,
supplemented or otherwise modified from time to time.

 

“Agreement Parties” shall mean the collective reference to the Borrower and the
Guarantors.

 

“Borrower” shall have the meaning assigned to such term in the preamble.

 

“Borrower Obligations” shall mean the collective reference to all Obligations of
the Borrower; provided, that (i) obligations of the Borrower or any other Loan
Party under any Specified Hedge Agreement or in respect of any Cash Management
Obligations, in each case with a Lender Counterparty, shall be secured and
guaranteed pursuant to the Security Documents only to the extent that, and for
so long as the Obligations referred to in clause (a) of the definition of
Obligations in the Credit Agreement are so secured and guaranteed, (ii) any
release of collateral or guarantors effected in the manner permitted by the
Credit Agreement or any other Loan Document shall not require the consent of
holders of obligations under Specified Hedge Agreements or in respect of any
Cash Management Obligations and (iii) the amount of secured obligations under
any Specified Hedge Agreements shall not exceed the net amount, including any
net termination payments, that would be required to be paid to the counterparty
to such Specified Hedge Agreement on the date of termination of such Specified
Hedge Agreement.

 

2

--------------------------------------------------------------------------------


 

“Collateral” shall have the meaning assigned to such term in Section 3.

 

“Collateral Account” shall mean any collateral account subject to a Deposit
Account Control Agreement.

 

“Collateral Account Funds” shall mean, collectively, the following:  all funds
(including all trust monies) and investments (including all cash equivalents)
credited to, or purchased with funds from, any Collateral Account and all
certificates and instruments from time to time representing or evidencing such
investments; all Money, notes, certificates of deposit, checks and other
instruments from time to time hereafter delivered to or otherwise possessed by
the Administrative Agent for or on behalf of any Grantor in substitution for, or
in addition to, any or all of the Collateral; and all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the items
constituting Collateral.

 

“Contracts” shall mean all contracts and agreements between any Grantor and any
other person (in each case, whether written or oral, or third party or
intercompany) as the same may be amended, assigned, extended, restated,
supplemented, replaced or otherwise modified from time to time including (i) all
rights of any Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (ii) all rights of any Grantor to receive proceeds
of any insurance, indemnity, warranty or guaranty with respect thereto,
(iii) all rights of any Grantor to damages arising thereunder and (iv) all
rights of any Grantor to terminate and to perform and compel performance of,
such Contracts and to exercise all remedies thereunder.

 

“Control Agreement” shall have the meaning assigned to such term in
Section Error! Reference source not found.5.7.

 

“Copyright Licenses” shall mean any written agreement naming any Grantor as
licensor or licensee (including those listed on Schedule 4.8(a) (as such
schedule may be amended or supplemented from time to time)), granting any right
in, to or under any Copyright, including the grant of rights to manufacture,
print, publish, copy, import, export, distribute, exploit and sell materials
derived from any Copyright.

 

“Copyrights” shall mean (i) all copyrights arising under the laws of the United
States, whether registered or unregistered and whether published or unpublished
(including those listed on Schedule 4.8(a) (as such schedule may be amended or
supplemented from time to time)), all registrations and recordings thereof, and
all applications in connection therewith and rights corresponding thereto
throughout the world, including all registrations, recordings and applications
in the United States Copyright Office, and (ii) the right to, and to obtain, all
extensions and renewals thereof.

 

“Credit Agreement” shall have the meaning assigned to such term in the preamble.

 

“Excluded Assets” shall mean: (i) the Excluded Foreign and Other Subsidiary
Equity Interests; (ii) any Equity Interests if, and to the extent that, and for
so long as doing so would violate applicable law or, other than in the case of
Wholly-Owned Subsidiaries, a contractual obligation binding on such Equity
Interests; (iii) any property subject to a Lien

 

3

--------------------------------------------------------------------------------


 

permitted under Section 6.02(i) or 6.02(j) of the Credit Agreement, (iv) after
the payment in full of the ABL Facility, cash and cash equivalents and all
Deposit Accounts, Securities Accounts and Commodities Accounts (other than to
the extent the foregoing are proceeds of Collateral perfected by filing a
Uniform Commercial Code financing statement), (v) all leasehold real property,
(vi) any asset (including any fee owned real property but excluding any personal
property in which a security interest may be created under the terms of any
existing Security Documents pursuant to the Uniform Commercial Code) that has an
individual fair market value in an amount less than $10.0 million (as reasonably
estimated by the Borrower), (vii) Equity Interests of any partnerships, joint
ventures and any non-Wholly Owned Subsidiary which cannot be pledged without the
consent of one or more third parties, (viii) margin stock, (ix) security
interests to the extent the same would result in adverse tax consequences as
reasonably determined by the Borrower, (x) any property and assets the pledge of
which would require governmental consent, approval, license or authorization,
(xi) all foreign intellectual property and any “intent-to-use” trademark
applications prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
applicable federal law, (xii) the Equity Interests of any Immaterial Subsidiary,
(xiii) Trust Funds and (xiv) other assets which the Administrative Agent, in
consultation with the Borrower, determines, in its reasonable discretion, should
be excluded taking into account the practical operations of the Borrower’s
business and its client relationships.  Notwithstanding anything to the contrary
herein, (x) the Loan Parties shall not be required to grant a security interest
in any Collateral or perfect a security interest in any Collateral to the extent
(A) the burden or cost of obtaining or perfecting a security interest therein
outweighs the benefit of the security afforded thereby as reasonably determined
by the Borrower and the Administrative Agent or (B) if the granting of a
security interest in such asset would be prohibited by, other than to the extent
prohibited by Section 6.09(d) of the Credit Agreement, enforceable
anti-assignment provisions of contracts or applicable law or with respect to any
assets to the extent such a pledge would violate the terms of any contract with
respect to such assets (in each case, after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law) or would trigger termination pursuant to any “change of control” or similar
provision in any contract and (y) no foreign law security or pledge agreement
shall be required.

 

“Excluded Foreign and Other Subsidiary Equity Interests” shall mean the
(A) Equity Interests in excess of 65% of the voting Equity Interests of (i) each
“first tier” Foreign Subsidiary owned by any Grantor and (ii) each Disregarded
Domestic Subsidiary; (B) any voting or non-voting Equity Interest of any Foreign
Subsidiary that is not a “first tier” Foreign Subsidiary owned by any Grantor
and (C) the Equity Interests of any Unrestricted Subsidiary, Immaterial
Subsidiary, Special Purpose Subsidiary (to the extent a pledge is not permitted
under the securitization agreements applicable to such Special Purpose
Subsidiary), Captive Insurance Subsidiary, and not-for-profit Subsidiary.

 

“Grantors” shall have the meaning assigned to such term in the preamble.

 

“Guarantors” shall have the meaning assigned to such term in the preamble.

 

“Holdings” shall have the meaning assigned to such term in the preamble.

 

4

--------------------------------------------------------------------------------


 

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

 

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property arising under United
States laws, including the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets and
the Trade Secret Licenses.

 

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Grantor to Holdings, the Borrower or any of the Subsidiaries, including the
Global Intercompany Note.

 

“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any such investment property which is an Excluded Asset) including
all Certificated Securities and Uncertificated Securities and all Security
Entitlements, (ii) security entitlements, in the case of any United States
Treasury book-entry securities, as defined in 31 C.F.R. section 357.2, or, in
the case of any United States federal agency book-entry securities, as defined
in the corresponding United States federal regulations governing such book-entry
securities, and (iii) whether or not otherwise constituting “investment
property,” all Pledged Notes, all Pledged Equity Interests, all Pledged Security
Entitlements and all Pledged Commodity Contracts.

 

“Issuers” shall mean the collective reference to each issuer of Pledged
Collateral that is a Subsidiary.

 

“Joint Lead Arrangers” shall have the meaning assigned to such term in the
preamble.

 

“Lenders” shall have the meaning assigned to such term in the preamble.

 

“Licensed Intellectual Property” shall have the meaning assigned to such term in
Section 4.8(a).

 

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

 

“Owned Intellectual Property” shall have the meaning assigned to such term in
Section 4.8(a).

 

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use, import,
export, distribute or sell any invention covered in whole or in part by a
Patent, including any of the foregoing listed on Schedule 4.8(a) (as such
schedule may be amended or supplemented from time to time).

 

“Patents” shall mean (i) all letters of patent of the United States, all
reissues and extensions thereof and all goodwill associated therewith, including
any of the foregoing listed in Schedule 4.8(a) (as such schedule may be amended
or supplemented from time to time), (ii) all

 

5

--------------------------------------------------------------------------------


 

applications for letters of patent of the United States and all divisions,
continuations and continuations-in-part thereof, all improvements thereof,
including any of the foregoing listed in Schedule 4.8(a) (as such schedule may
be amended or supplemented from time to time), and (iii) all rights to, and to
obtain, any reissues or extensions of the foregoing.

 

“Pledged Alternative Equity Interests” shall mean all interests (other than any
such interests that are Excluded Assets) of any Grantor in participation or
other interests in any equity or profits of any business entity and the
certificates, if any, representing such interests and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such interests and
any other warrant, right or option to acquire any of the foregoing; provided,
however, that Pledged Alternative Equity Interests shall not include any Pledged
Stock, Pledged LLC Interests, Pledged Partnership Interests or Pledged Trust
Interests.

 

“Pledged Collateral” shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests.

 

“Pledged Debt Securities” shall mean all debt securities now owned or hereafter
acquired by any Grantor, (other than any such debt securities that are Excluded
Assets), including the debt securities listed on Schedule 4.6(b), (as such
schedule may be amended or supplemented from time to time), together with any
other certificates, options, rights or security entitlements of any nature
whatsoever in respect of the debt securities of any person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect.

 

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and Pledged Alternative
Equity Interests.

 

“Pledged LLC Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in any limited liability company (other than any such
interests that are Excluded Assets), including all limited liability company
interests listed on Schedule 4.6(a) hereto under the heading “Pledged LLC
Interests” (as such schedule may be amended or supplemented from time to time)
and the certificates, if any, representing such limited liability company
interests and any interest of such Grantor on the books and records of such
limited liability company and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and any
other warrant, right or option to acquire any of the foregoing.

 

“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor (other than any such promissory notes that are Excluded Assets),
including those listed on Schedule 4.6(b) (as such schedule may be amended or
supplemented from time to time) and all Intercompany Notes at any time issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

 

6

--------------------------------------------------------------------------------


 

“Pledged Partnership Interests” shall mean all interests of any Grantor now
owned or hereafter acquired in any general partnership, limited partnership,
limited liability partnership or other partnership (other than any such
interests that are Excluded Assets), including all partnership interests listed
on Schedule 4.6(a) hereto under the heading “Pledged Partnership Interests” (as
such schedule may be amended or supplemented from time to time) and the
certificates, if any, representing such partnership interests and any interest
of such Grantor on the books and records of such partnership and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests and any other warrant, right or option to acquire any of the
foregoing.

 

“Pledged Security Entitlements” shall mean all security entitlements with
respect to the financial assets listed on Schedule 4.6(c) (as such schedule may
be amended from time to time) and all other security entitlements of any
Grantor.

 

“Pledged Stock” shall mean all shares of capital stock (other than any such
shares that are Excluded Assets) now owned or hereafter acquired by any Grantor,
including all shares of capital stock listed on Schedule 4.6(a) hereto under the
heading “Pledged Stock” (as such schedule may be amended or supplemented from
time to time), and the certificates, if any, representing such shares and any
interest of such Grantor in the entries on the books of the issuer of such
shares and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares and any other warrant, right or option to acquire any
of the foregoing.

 

“Pledged Trust Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in a Delaware business trust or other trust (other than any
such interests that are Excluded Assets), including all trust interests listed
on Schedule 4.6(a) hereto under the heading “Pledged Trust Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such trust interests and any interest of such Grantor on
the books and records of such trust or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests
and any other warrant, right or option to acquire any of the foregoing.

 

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the New York UCC and, in any event, shall include all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Revolving Priority Collateral” shall have the meaning assigned to such term in
the Intercreditor Agreement.

 

“Secured Parties” shall mean, collectively, the Joint Lead Arrangers, the
Administrative Agent, the Lenders, the Issuing Banks and, with respect to any
Specified Hedge

 

7

--------------------------------------------------------------------------------


 

Agreement or Cash Management Obligations, any Lender Counterparty, in each case,
to which Obligations are owed.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Specified Hedge Agreement” shall mean any Swap Agreement entered into by
(i) the Borrower or any of the Subsidiaries and (ii) a Lender Counterparty.

 

“Syndication Agent” shall have the meaning assigned to such term in the
preamble.

 

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right in, to or under any Trademark,
including any of the foregoing referred to on Schedule 4.8(a) (as such schedule
may be amended or supplemented from time to time).

 

“Trademarks” shall mean (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, in the United States Patent and Trademark Office or in any similar
office or agency of the United States or any State thereof and all common-law
rights related thereto, including any of the foregoing listed on
Schedule 4.8(a) (as such schedule may be amended or supplemented from time to
time), (ii) the right to, and to obtain, all renewals thereof, (iii) the
goodwill of the business symbolized by the foregoing and (iv) other source or
business identifiers, designs and general intangibles of a like nature.

 

“Trade Secret License” shall mean any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right in, to or under any
Trade Secret.

 

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how (all of the foregoing being collectively
called a “Trade Secret”), whether or not reduced to a writing or other tangible
form, including all documents and things embodying, incorporating or describing
such Trade Secret, the right to sue for past, present and future infringements
of any Trade Secret and all proceeds of the foregoing, including royalties,
income, payments, claims, damages and proceeds of suit.

 

“Trust Funds” shall mean any cash or cash equivalents comprised of (i) funds
specifically and exclusively used for payroll taxes, payroll and other employee
benefit payments to or for the benefit of any Grantor’s employees, (ii) all
taxes required to be collected, remitted or withheld (including, without
limitation, federal and state withholding taxes (including the employer’s share
thereof)) and (iii) any other funds (A) which any Grantor holds on behalf of
another person and (B) which such Grantor holds as an escrow or fiduciary for
such person.

 

1.2.                            Other Definitional Provisions.  (a)  The words
“hereof,” “herein,” “hereto” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and Schedule references are
to the specific provisions of this Agreement unless otherwise specified.

 

8

--------------------------------------------------------------------------------


 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(c)                                  Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to the property or assets such Grantor has granted as Collateral or the
relevant part thereof.

 

(d)                                 The expressions “payment in full,” “paid in
full” and any other similar terms or phrases when used herein with respect to
the Obligations shall mean the payment in full, in immediately available funds,
of all of the Obligations unless otherwise specified, other than indemnification
and other contingent obligations not then due and payable.

 

(e)                                  The words “include,” “includes” and
“including,” and words of similar import, shall not be limiting and shall be
deemed to be followed by the phrase “without limitation.”

 

SECTION 2.                            GUARANTEE

 

2.1.                            Guarantee.

 

(a)                                 Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the benefit of the Secured Parties and their respective successors,
indorsees and permitted transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

 

(b)                                 If and to the extent required in order for
the Obligations of any Guarantor to be enforceable under applicable federal,
state and other laws relating to the insolvency of debtors, the maximum
liability of such Guarantor hereunder shall be limited to the greatest amount
which can lawfully be guaranteed by such Guarantor under such laws, after giving
effect to any rights of contribution, reimbursement and subrogation arising
under Section 2.2.

 

(c)                                  Each Guarantor agrees that the Borrower
Obligations may at any time and from time to time be incurred or permitted in an
amount exceeding the maximum liability of such Guarantor hereunder without, to
the extent permitted by applicable law, impairing the guarantee contained in
this Section 2 or affecting the rights and remedies of any Secured Party
hereunder.

 

(d)                                 The guarantee contained in this Section 2
shall remain in full force and effect until the Termination Date,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may not then owe any Borrower Obligations.

 

(e)                                  No payment made by the Borrower, any of the
Guarantors, any other guarantor or any other person or received or collected by
any Secured Party from the Borrower, any of the Guarantors, any other guarantor
or any other person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding

 

9

--------------------------------------------------------------------------------


 

any such payment (other than any payment made by such Guarantor (including by
means of setoff or appropriation) in respect of the Borrower Obligations or any
payment received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Termination Date.

 

2.2.                            Rights of Reimbursement, Contribution and
Subrogation.  In case any payment is made on account of the Obligations by any
Agreement Party or is received or collected on account of the Obligations from
any Agreement Party or its property (other than the property of Parent):

 

(a)                                 If such payment is made by the Borrower or
from its property, then, if and to the extent such payment is made on account of
Obligations arising from or relating to a Loan or other extension of credit made
to the Borrower, the Borrower shall not be entitled (i) to demand or enforce
reimbursement or contribution in respect of such payment from any other
Agreement Party or (ii) to be subrogated to any claim, interest, right or remedy
of any Secured Party against any other person, including any other Agreement
Party or its property (other than the property of Parent).

 

(b)                                 If such payment is made by a Guarantor or
from its property (other than the property of Parent), such Guarantor shall be
entitled, subject to and upon payment in full of the Obligations, (i) to demand
and enforce reimbursement for the full amount of such payment from the Borrower
and (ii) to demand and enforce contribution in respect of such payment from each
other Guarantor that has not paid its fair share of such payment, as necessary
to ensure that (after giving effect to any enforcement of reimbursement rights
provided hereby) each Guarantor pays its fair share of the unreimbursed portion
of such payment. For this purpose, the fair share of each Guarantor as to any
unreimbursed payment shall be determined based on an equitable apportionment of
such unreimbursed payment among all Guarantors based on the relative value of
their assets and any other equitable considerations deemed appropriate by a
court of competent jurisdiction.

 

(c)                                  Until the Termination Date, notwithstanding
Sections 2.2(a) and 2.2(b), no Agreement Party shall be entitled, to be
subrogated (equally and ratably with all other Agreement Parties entitled to
reimbursement or contribution from any other Agreement Party as set forth in
this Section 2.2) to any security interest that may then be held by the
Administrative Agent upon any Collateral granted to it in this Agreement nor
shall any Agreement Party seek or be entitled to seek any contribution or
reimbursement from the Borrower or any other Agreement Party in respect of
payments made by any Agreement Party hereunder.  Such right of subrogation shall
be enforceable solely against the Agreement Parties, and not against the Secured
Parties, and neither the Administrative Agent nor any other Secured Party shall
have any duty whatsoever to warrant, ensure or protect any such right of
subrogation or to obtain, perfect, maintain, hold, enforce or retain any
Collateral for any purpose related to any such right of subrogation.  If
subrogation is demanded by any Agreement Party, then (and only after the
Termination Date) the Administrative Agent shall deliver to the Agreement
Parties making such demand, or to a representative of such Agreement Parties or
of the Agreement Parties generally, an instrument reasonably satisfactory to the
Administrative Agent transferring, on a quitclaim basis without any recourse,
representation, warranty or obligation whatsoever, whatever security

 

10

--------------------------------------------------------------------------------


 

interest the Administrative Agent then may hold in whatever Collateral may then
exist that was not previously released or disposed of by the Administrative
Agent.

 

(d)         All rights and claims arising under this Section 2.2 or based upon
or relating to any other right of reimbursement, indemnification, contribution
or subrogation that may at any time arise or exist in favor of any Agreement
Party as to any payment on account of the Obligations made by it or received or
collected from its property shall be fully subordinated in all respects prior to
the Termination Date.  Until the Termination Date, no Agreement Party shall
demand or receive any collateral security, payment or distribution whatsoever
(whether in cash, property or securities or otherwise) on account of any such
right or claim.  If any such payment or distribution is made or becomes
available to any Agreement Party in any bankruptcy case or receivership,
insolvency or liquidation proceeding, such payment or distribution shall be
delivered by the person making such payment or distribution directly to the
Administrative Agent, for application to the payment of the Obligations.  If any
such payment or distribution is received by any Agreement Party, it shall be
held by such Agreement Party in trust, as trustee of an express trust for the
benefit of the Secured Parties, and shall promptly be transferred and delivered
by such Agreement Party to the Administrative Agent, in the exact form received
and, if necessary, duly endorsed, to be applied against any Borrower Obligations
then outstanding in accordance with Section 6.5.

 

(e)          The obligations of the Agreement Parties under the Loan Documents,
including their liability for the Obligations and the enforceability of the
security interests granted thereby (which, for the avoidance of doubt, shall not
be granted in respect of, otherwise encumber or be enforceable against any
property of Parent), are not contingent upon the validity, legality,
enforceability, collectability or sufficiency of any right of reimbursement,
contribution or subrogation arising under this Section 2.2 and the provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and Secured Parties, and each
Guarantor shall remain liable to the Administrative Agent and the Secured
Parties for the full amount guaranteed by such Guarantor hereunder.  The
invalidity, insufficiency, unenforceability or uncollectability of any such
right shall not in any respect diminish, affect or impair any such obligation or
any other claim, interest, right or remedy at any time held by any Secured Party
against any Guarantor or its property (other than the property of Parent).  The
Secured Parties make no representations or warranties in respect of any such
right and shall have no duty to assure, protect, enforce or ensure any such
right or otherwise relating to any such right.

 

(f)           Each Agreement Party reserves any and all other rights of
reimbursement, contribution or subrogation at any time available to it as
against any other Agreement Party, but (i) the exercise and enforcement of such
rights shall be subject to Section 2.2(d) and (ii) neither the Administrative
Agent nor any other Secured Party shall ever have any duty or liability
whatsoever in respect of any such right, except as provided in the last sentence
of Section 2.2(c).

 

2.3.                            Amendments, etc. with respect to the Borrower
Obligations.  Each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Guarantor and without notice
to or further assent by any Guarantor, any demand for payment of any of the
Borrower Obligations made by any Secured Party may be rescinded by such Secured
Party and any of the Borrower Obligations continued, and the

 

11

--------------------------------------------------------------------------------


 

Borrower Obligations, or the liability of any other person upon or for any part
thereof, or any collateral security (which, for the avoidance of doubt, will not
include any property of Parent) or guarantee therefor or right of offset with
respect thereto, may, from time to time, in whole or in part, be renewed,
increased, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Secured Party, and the Credit Agreement and the
other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders or all
Lenders, as the case may be) and the applicable Loan Parties may deem advisable
from time to time, and any collateral security (which, for the avoidance of
doubt, will not include any property of Parent), guarantee or right of offset at
any time held by any Secured Party for the payment of the Borrower Obligations
may be sold, exchanged, waived, surrendered or released.  No Secured Party shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Borrower Obligations (which, for the avoidance of
doubt, will not include any Lien on the property of Parent) or for the guarantee
contained in this Section 2 or any property (other than the property of Parent)
subject thereto.

 

2.4.                            Guarantee Absolute and Unconditional.  Each
Guarantor waives, to the extent permitted by applicable law, any and all notice
of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by any Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Borrower Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2.  Each Guarantor waives, to the extent permitted by
applicable law, diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower or any of the Guarantors with
respect to the Borrower Obligations.  Each Guarantor understands and agrees, to
the extent permitted by applicable law, that until the Termination Date the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment and performance without regard
to (a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
(which, for the avoidance of doubt, will not include any property of Parent)
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by any Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment, performance or release of
guarantee hereunder) which may at any time be available to or be asserted by the
Borrower or any other person against any Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations, or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance.  When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, any Secured Party may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other person or against any collateral security (which, for the
avoidance of doubt, will not include any property of Parent) or guarantee for
the Borrower Obligations or any

 

12

--------------------------------------------------------------------------------


 

right of offset with respect thereto, and any failure by any Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other person or to
realize upon any such collateral security (which, for the avoidance of doubt,
will not include any property of Parent) or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other person or any such collateral security (which, for the avoidance of doubt,
will not include any property of Parent), guarantee or right of offset, shall
not relieve any Guarantor of any obligation or liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of any Secured Party against any Guarantor, except
to the extent of any such release.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

2.5.                            Reinstatement.  The guarantee contained in this
Section 2 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Borrower Obligations
is rescinded or must otherwise be restored or returned by any Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

2.6.                            Payments.  Each Guarantor hereby guarantees that
payments hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars in immediately available funds at the office of the
Administrative Agent as specified in the Credit Agreement.

 

2.7.                            Parent Representations.

 

(a)                                 Parent (i) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (iii) is qualified to do
business and in good standing in each jurisdiction where such qualification is
required; except, in each case, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 The execution, delivery and performance by
Parent of this Agreement (i) has been duly authorized by all corporate action
required to be obtained by Parent, and (ii) will not (A) violate (x) any
provision of (1) law, statute, rule or regulation applicable to Parent, or
(2) the certificate or articles of incorporation or other constitutive documents
or by-laws of Parent, (y) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (z) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which Parent is a party or by which it or any of its property is
or may be bound or (B) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, give rise to a
right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a material benefit under any
such indenture, certificate of designation for preferred stock, agreement or
other instrument, where any such conflict, violation, breach or default referred
to in clause (ii)(A)(x)(1), (ii)(A)(y), (ii)(A)(z) or (ii)(B) of this
Section 2.7 (b), could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(c)                                  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution, delivery or performance of
this Agreement by Parent, except for (i) such as have been made or obtained and

 

13

--------------------------------------------------------------------------------


 

are in full force and effect and (ii) such actions, consents, approvals,
registrations or filings the failure to be obtained or made which could not
reasonably be expected to have a Material Adverse Effect.

 

(d)                                 This Agreement has been duly executed and
delivered on behalf of Parent and constitutes a legal, valid and binding
obligation of Parent enforceable against Parent in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws relating to or
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

 

SECTION 3.                            GRANT OF SECURITY INTEREST;
CONTINUING LIABILITY UNDER COLLATERAL

 

(a)                                 Each Grantor hereby assigns and transfers to
the Administrative Agent, and hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in all of the personal
property of such Grantor, including the following property, in each case,
wherever located and now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

 

(i)                                     all Accounts;

 

(ii)                                  all Chattel Paper;

 

(iii)                               all Collateral Accounts and all Collateral
Account Funds;

 

(iv)                              all Commercial Tort Claims in excess of
$1,000,000, in each case, from time to time specifically described on
Schedule 3(a);

 

(v)                                 all Contracts;

 

(vi)                              all Documents;

 

(vii)                           all Equipment;

 

(viii)                        all Fixtures

 

(ix)                              all General Intangibles;

 

(x)                                 all Goods

 

(xi)                              all Instruments;

 

(xii)                           all Insurance;

 

(xiii)                        all Intellectual Property;

 

(xiv)                       all Inventory;

 

14

--------------------------------------------------------------------------------


 

(xv)                          all Investment Property;

 

(xvi)                       all Letters of Credit and Letter of Credit Rights;

 

(xvii)                    all Money;

 

(xviii)                 all books, records, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and other electronic storage media
and related data processing software and similar items that at any time pertain
to or evidence or contain information relating to any of the Collateral or are
otherwise necessary or helpful in the collection thereof or realization
thereupon; and

 

(xix)                       to the extent not otherwise included, all other
personal property, whether tangible or intangible, of the Grantor and all
Proceeds, products, accessions, rents and profits of any and all of the
foregoing and all collateral security, Supporting Obligations and guarantees
given by any person with respect to any of the foregoing;

 

provided that, notwithstanding any other provision set forth in this Agreement,
the term “Collateral” and the component definitions thereof shall not include,
and this Agreement shall not, at any time, constitute a grant of a security
interest in any property that is, at such time, an Excluded Asset.

 

(b)                                 Notwithstanding anything herein to the
contrary, (i) each Grantor shall remain liable for all obligations under and in
respect of the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Administrative Agent or any other Secured Party,
(ii) each Grantor shall remain liable under and each of the agreements included
in the Collateral, including any Accounts, any Contracts and any agreements
relating to Pledged Partnership Interests or Pledged LLC Interests, to perform
all of the obligations undertaken by it thereunder all in accordance with and
pursuant to the terms and provisions thereof and neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability under
any of such agreements by reason of or arising out of this Agreement or any
other document related hereto nor shall the Administrative Agent nor any other
Secured Party have any obligation to make any inquiry as to the nature or
sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including any agreements relating to any Accounts, any Contracts or
any agreements relating to Pledged Partnership Interests or Pledged LLC
Interests and (iii) the exercise by the Administrative Agent of any of its
rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral,
including any agreements relating to any Accounts, any Contracts and any
agreements relating to Pledged Partnership Interests or Pledged LLC Interests.

 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES

 

To induce the Joint Lead Arrangers, the Administrative Agent, the Syndication
Agent and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby represents and warrants to the Secured Parties
that:

 

15

--------------------------------------------------------------------------------


 

4.1.                            Title; No Other Liens.  Such Grantor owns each
item of the Collateral free and clear of any and all Liens, including Liens
arising as a result of such Grantor becoming bound (as a result of merger or
otherwise) as grantor under a security agreement entered into by another person,
except for Liens permitted by Section 6.02 of the Credit Agreement.

 

4.2.                            Perfected First Priority Liens.  This Agreement
is effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in the
Collateral of such Grantor, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally.  When (i) in the case
of the Pledged Stock and Pledged Notes, stock certificates and promissory notes
representing such Pledged Stock and Pledged Notes, respectively, together with
powers indorsed for transfer to the Administrative Agent or in blank, are
delivered to the Administrative Agent and (ii) financing statements and other
filings listed on Schedule 4.2 are filed in appropriate form in the offices
specified thereon, this Agreement shall create a fully perfected Lien on, and
security interest in, all right title and interest of such Grantor in such
Collateral and the proceeds thereof ((a) to the extent such security interest
may be perfected under the New York UCC by filing a financing statement, (b) in
the case of the Pledged Stock and Pledged Notes, to the extent such security
interest may be perfected under the New York UCC by possession thereof (and of
appropriate transfer powers) by the Administrative Agent, (c) with respect to
Patents and Trademarks, to the extent such security interest may be perfected
under the New York UCC by filing evidence of such security interest with the
United States Patent and Trademark Office, (d) with respect to Copyrights, to
the extent such security interest may be perfected under the New York UCC by
filing evidence of such security interest with the United States Copyright
Office and (e) except to the extent the actions to perfect such security
interest are not then required to have been taken under the terms of the Loan
Documents) as security for the Obligations, in each case prior and superior in
right to any other person (except (A) in the case of Collateral other than
Pledged Stock and Pledged Notes, Liens permitted by Section 6.02 of the Credit
Agreement and (B) in the case of the Pledged Stock and Pledged Notes,
non-consensual Liens arising by operation of law).

 

4.3.                            Name; Jurisdiction of Organization, etc.  On the
date hereof, such Grantor’s exact legal name (as indicated on the public record
of such Grantor’s jurisdiction of formation or organization), jurisdiction of
organization, organizational identification number, if any, and the location of
such Grantor’s chief executive office or sole place of business are specified on
Schedule 4.3.  On the date hereof, except as otherwise described in the
Collateral Questionnaire, each Grantor is organized solely under the law of the
jurisdiction so specified and has not filed any certificates of domestication,
transfer or continuance in any other jurisdiction.  On the date hereof, except
as otherwise described in the Collateral Questionnaire, no such Grantor has
changed its name, jurisdiction of organization, chief executive office or sole
place of business in any way (e.g. by merger, consolidation, change in corporate
form or otherwise) within the past five years and has not within the last five
years become bound (whether as a result of merger or otherwise) as a grantor
under a security agreement (other than in respect of a Lien permitted by
Section 6.02 of the Credit Agreement) entered into by another person, which has
not heretofore been terminated.

 

16

--------------------------------------------------------------------------------


 

4.4.                            Inventory and Equipment.  As of the Restatement
Date, such Grantor does not maintain Equipment or Inventory (other than mobile
goods or Inventory or Equipment in transit or, out for repair) with a value in
excess of $5,000,000 at any location other than the locations set forth on
Schedule 4.4.

 

4.5.                            Farm Products.  None of the Collateral
constitutes, or is the Proceeds of, Farm Products.

 

4.6.                            Investment Property.

 

(a)                                 Schedule 4.6(a) hereto (as such schedule may
be amended or supplemented from time to time by notice from one or more Grantors
to the Administrative Agent) sets forth under the headings “Pledged Stock,”
“Pledged LLC Interests,” “Pledged Partnership Interests” and “Pledged Trust
Interests,” respectively, all of the Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests owned by any Grantor
and such Pledged Equity Interests constitute the percentage of issued and
outstanding shares of stock, percentage of membership interests, percentage of
partnership interests or percentage of beneficial interest of the respective
issuers thereof indicated on such schedule.  Schedule 4.6(b) (as such schedule
may be amended or supplemented from time to time by notice from one or more
Grantors to the Administrative Agent) sets forth under the heading “Pledged Debt
Securities” or “Pledged Notes” all of the Pledged Debt Securities and Pledged
Notes owned by any Grantor, and except as set forth on Schedule 4.6(b) (as such
schedule may be amended or supplemented from time to time by notice from one or
more Grantors to the Administrative Agent) all of the intercompany Pledged Debt
Securities and intercompany Pledged Notes have been duly authorized,
authenticated or issued, and delivered and is the legal, valid and binding
obligation of the issuers thereof enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law and constitutes all of the issued and outstanding inter-company
indebtedness evidenced by an instrument or certificated security of the
respective issuers thereof owing to such Grantor.

 

(b)                                 The Pledged Equity Interests issued by any
Subsidiary have been duly and validly issued and, if applicable, are fully paid
and nonassessable (except for shares of any unlimited liability company which
are assessable in certain circumstances).

 

(c)                                  None of the terms of any uncertificated
Pledged LLC Interests and Pledged Partnership Interests expressly provide that
they are securities governed by Article 8 of the Uniform Commercial Code in
effect from time to time in the “issuer’s jurisdiction” of each Issuer thereof
(as such term is defined in the Uniform Commercial Code in effect in such
jurisdiction).

 

(d)                                 All certificated Pledged LLC Interests and
Pledged Partnership Interests, if any, do not expressly provide that they are
“securities” for purposes of Section 8-103(c) of the Uniform Commercial Code as
in effect in any relevant jurisdiction.

 

17

--------------------------------------------------------------------------------


 

(e)                                  Such Grantor is the record and beneficial
owner of, and has good and marketable title to, the Investment Property pledged
by it hereunder, free of any and all Liens or options in favor of, or claims of,
any other person, except the security interests created by this Agreement and
Liens permitted by Section 6.02 of the Credit Agreement, and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests.

 

(f)                                   Each Issuer that is not a Grantor
hereunder has executed and delivered to the Administrative Agent an
Acknowledgment and Consent, in substantially the form of Exhibit A, to the
pledge of the Pledged Collateral pursuant to this Agreement.

 

4.7.                            Accounts.  No amount payable to such Grantor
under or in connection with any Account that is included in the Collateral is
evidenced by any Instrument or Tangible Chattel Paper with a value in excess of
$1,000,000 which has not been delivered to the Administrative Agent to the
extent required under Section 5.2.

 

4.8.                            Intellectual Property.  (a)  As of the
Restatement Date, Schedule 4.8(a) lists all (i) Intellectual Property which is
registered with a Governmental Authority or is the subject of an application for
registration and all material unregistered Intellectual Property (other than
unregistered Copyrights), in each case which is owned by such Grantor in its own
name on the date hereof (collectively, the “Owned Intellectual Property”) and
(ii) licenses of United States Intellectual Property applications or
registrations in which such Grantor is an exclusive licensee.  As of the
Restatement Date, except as set forth in Schedule 4.8(a) and except as would not
reasonably be expected to have a Material Adverse Effect,  each such Grantor is
the exclusive owner of the entire and unencumbered right, title and interest in
and to all such Owned Intellectual Property and is otherwise entitled to use,
and grant to others the right to use, all such Owned Intellectual Property
subject only to the license terms of the licensing or franchise agreements
referred to in paragraph (c) below.  Such Grantor has the right to use all
Intellectual Property which it uses in its business, but does not own
(collectively, the “Licensed Intellectual Property”).

 

(b)                                 As of the Restatement Date, all Owned
Intellectual Property and, to such Grantor’s knowledge, all Licensed
Intellectual Property (collectively, the “Material Intellectual Property”), is
subsisting, unexpired and has not been abandoned, except as would not reasonably
be expected to have a Material Adverse Effect.  Neither the operation of such
Grantor’s business as currently conducted or as contemplated to be conducted nor
the use of the Intellectual Property in connection therewith conflicts with,
infringes, misappropriates, dilutes, misuses or otherwise violates the
intellectual property rights of any other person, except in each case as would
not reasonably be expected to have a Material Adverse Effect.

 

(c)                                  As of the Restatement Date, except as set
forth in Schedule 4.8(c), on the date hereof (i) none of the Material
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor and (ii) there are
no other agreements, obligations, orders or judgments which materially affect
the use of any Material Intellectual Property.

 

18

--------------------------------------------------------------------------------


 

(d)                                 The rights of such Grantor in or to the
Material Intellectual Property do not conflict with or infringe upon the rights
of any third party, and no claim has been asserted in writing that the use of
such Intellectual Property does or may infringe upon the rights of any third
party except in each case as would not reasonably be expected to have a Material
Adverse Effect.

 

(e)                                  As of the Restatement Date, no action or
proceeding is pending, or, to such Grantor’s knowledge, threatened in writing
(i) seeking to limit, cancel or question any Owned Intellectual Property,
(ii) alleging that any services provided by, processes used by, or products
manufactured or sold by such Grantor infringe any patent, trademark, copyright,
or any other right of any other person or (iii) alleging that any Material
Intellectual Property is being licensed, sublicensed or used in violation of any
intellectual property or any other right of any other person, in each case,
which would reasonably be expected to have a material adverse effect on the
value of the Collateral, taken as a whole.  On the date hereof, to such
Grantor’s knowledge, except as set forth on Schedule 4.8(e) no person is
engaging in any activity that infringes upon, or is otherwise an unauthorized
use of, any Material Intellectual Property or upon the rights of such Grantor
therein.  Except as set forth in Schedule 4.8(e) as of the date hereof, such
Grantor has not granted any license, release, covenant not to sue, non-assertion
assurance, or other right to any person with respect to any part of the Material
Intellectual Property.  The consummation of the transactions contemplated by
this Agreement (including the enforcement of remedies) will not result in the
termination or impairment of any of the Material Intellectual Property the loss
of which would be reasonably likely to have a Material Adverse Effect.

 

(f)                                   To such Grantor’s knowledge, with respect
to each Copyright License, Trademark License, Trade Secret License and Patent
License which relates to Material Intellectual Property or the loss of which
could otherwise have a Material Adverse Effect: (i) such license is in full
force and effect and represents the entire agreement between the respective
licensor and licensee with respect to the subject matter of such license;
(ii) such license will not cease to be valid and binding and in full force and
effect on terms identical to those currently in effect as a result of the rights
and interests granted herein, nor will the grant of such rights and interests
constitute a breach or default under such license or otherwise give the licensor
or licensee a right to terminate such license; (iii) such Grantor has not
received any notice of termination or cancellation under such license; (iv) such
Grantor has not received any notice of a breach or default under such license,
which breach or default has not been cured; (v) such Grantor has not granted to
any other person any rights, adverse or otherwise, under such license; and
(vi) such Grantor is not in breach or default in any material respect, and no
event has occurred that, with notice and/or lapse of time, would constitute such
a breach or default or permit termination, modification or acceleration under
such license, except in each case as would not have a material adverse effect on
the value of the Collateral, taken as a whole.

 

(g)                                  Except in each case as would not reasonably
be expected to have a Material Adverse Effect, (i) none of the Trade Secrets of
such Grantor that are material to its business have been used, divulged,
disclosed or appropriated to the detriment of such Grantor for the benefit of
any other person; (ii) no employee, independent contractor or agent of such
Grantor has misappropriated any trade secrets of any other person in the course
of the performance of his or her duties as an employee, independent contractor
or agent of such Grantor; and (iii) no employee, independent contractor or agent
of such Grantor is in default or

 

19

--------------------------------------------------------------------------------


 

breach of any term of any employment agreement, non-disclosure agreement,
assignment of inventions agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of such
Grantor’s Intellectual Property.

 

(h)                                 Such Grantor has made all filings and
recordations necessary to adequately protect (in its reasonable business
judgment) its interest in its Material Intellectual Property, including
recordation of its interests in the Patents and Trademarks with the United
States Patent and Trademark Office, and recordation of any of its interests in
the Copyrights with the United States Copyright Office.

 

(i)                                     Except as would not reasonably be
expected to have a Material Adverse Effect, such Grantor has taken all
commercially reasonable steps to use consistent standards of quality in the
manufacture, distribution and sale of all products sold and provision of all
services provided under or in connection with any item of Intellectual Property
and has taken all commercially reasonable steps to ensure that all licensed
users of any kind of Intellectual Property use such consistent standards of
quality.

 

(j)                                    Except as would not reasonably be
expected to have a Material Adverse Effect, no Grantor is subject to any
settlement or consents, judgment, injunction, order, decree, covenants not to
sue, non-assertion assurances or releases that would impair the validity or
enforceability of, or such Grantor’s rights in, any Material Intellectual
Property.

 

4.9.                            Letters of Credit and Letter of Credit Rights. 
No Grantor is a beneficiary or assignee under any letter of credit with a face
amount in excess of $1,000,000 (including any “Letter of Credit”) other than the
letters of credit described on Schedule 4.9 (as such schedule may be amended or
supplemented from time to time).

 

4.10.                     Deposit Accounts.  Schedule 4.10 sets forth all
Deposit Accounts (other than Excluded Accounts) maintained by the Grantors as of
the Restatement Date.

 

SECTION 5.                            COVENANTS

 

Each Grantor covenants and agrees with the Secured Parties that, until the
Termination Date:

 

5.1.                            Delivery and Control of Certain Collateral. 
(a)  If any of the Collateral is or shall become evidenced or represented by any
Certificated Security or Tangible Chattel Paper, such Certificated Security or
Tangible Chattel Paper shall be delivered promptly to the Administrative Agent,
duly endorsed, if applicable, in a manner reasonably satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement, and
all of such property owned by any Grantor as of the Restatement Date shall be
delivered on the Restatement Date.  Any Pledged Collateral evidenced or
represented by any Instrument or Negotiable Document shall be delivered promptly
to the Administrative Agent, duly endorsed, if applicable, in a manner
reasonably satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement, and all of such property owned by any Grantor as of
the Restatement Date shall be delivered on the Restatement Date. Notwithstanding
the foregoing, no Instrument, Tangible Chattel Paper, Pledged Debt Security
constituting a Certificated Security or Negotiable

 

20

--------------------------------------------------------------------------------


 

Document shall be required to be delivered to the Administrative Agent pursuant
to this clause (a) if the value thereof is less than $1,000,000 individually or
$5,000,000 in the aggregate.

 

(b)                                 If any of the Collateral is or shall
constitute “Electronic Chattel Paper” (under Article 9 of the UCC) such Grantor
shall ensure (to the Administrative Agent’s reasonable satisfaction) that (i) a
single authoritative copy exists which is unique, identifiable, unalterable
(except as provided in clauses (iii), (iv) and (v) of this paragraph), (ii) such
authoritative copy identifies the Administrative Agent as the assignee and is
communicated to and maintained by the Administrative Agent or its designee,
(iii) copies or revisions that add or change the assignee of the authoritative
copy can only be made with the participation of the Administrative Agent, (iv)
each copy of the authoritative copy and any copy of a copy is readily
identifiable as a copy and not the authoritative copy and (v) any revision of
the authoritative copy is readily identifiable as an authorized or unauthorized
revision; provided that such actions shall not be required to be taken until the
aggregate face amount of the Electronic Chattel Paper included in the Collateral
exceeds $1,000,000.

 

(c)                                  If any Collateral with a value in excess of
$1,000,000 shall become evidenced or represented by an Uncertificated Security,
such Grantor shall cause the Issuer thereof either (i) to register the
Administrative Agent as the registered owner of such Uncertificated Security,
upon original issue or registration of transfer or (ii) to agree in writing with
such Grantor and the Administrative Agent that such Issuer will comply with
instructions with respect to such Uncertificated Security originated by the
Administrative Agent without further consent of such Grantor, such agreement to
be in substantially in such form as may be reasonably agreed to by the
Administrative Agent, and such actions shall be taken on or prior to the
Restatement Date with respect to any Uncertificated Securities owned as of the
Restatement Date by any Grantor.

 

5.2.                            Maintenance of Perfected Security Interest;
Further Documentation.  (a)  Except as otherwise permitted by the Credit
Agreement, such Grantor shall maintain each of the security interests created by
this Agreement as a security interest having at least the perfection and
priority described in Section 4.2 and shall defend such security interest
against the claims and demands of all persons whomsoever except as otherwise
permitted by Section 6.02 of the Credit Agreement, subject to the provisions of
Section 8.15.

 

(b)                                 At any time and from time to time, upon the
reasonable written request of the Administrative Agent, and at the sole expense
of such Grantor, such Grantor shall promptly and duly authorize, execute and
deliver, and have recorded, such further instruments and documents and take such
further actions as the Administrative Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including, (i) the filing of any financing
or continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby and (ii) in the case of Investment Property subject to the
requirements of Section 5.21 and any other relevant Collateral, taking any
actions necessary to enable the Administrative Agent to obtain “control” (within
the meaning of the applicable Uniform Commercial Code) with respect thereto;
provided, however, that after the payment in full of the ABL Facility, in no
event shall any Grantor be required to execute or deliver any

 

21

--------------------------------------------------------------------------------


 

control agreement (including any Deposit Account Control Agreement) in respect
of any Deposit Account or Securities Account.

 

5.3.                            Changes in Locations, Name, Jurisdiction of
Incorporation, etc.  (a) Such Grantor shall give 10 days’ written notice to the
Administrative Agent and delivery to the Administrative Agent of duly authorized
and, where required, executed copies of all additional financing statements and
other documents reasonably requested in writing by the Administrative Agent to
maintain the validity, perfection and priority of the security interests
provided for herein after any of the following:

 

(i)                                     a change in its jurisdiction of
organization or the location of its chief executive office or sole place of
business from that referred to in Section 4.3; or

 

(ii)                                  a change in its legal name, identity or
structure that would render any financing statement filed by the Administrative
Agent in connection with this Agreement “seriously misleading” (as such term is
used in Section 907(b) of the New York UCC).

 

5.4.                            Investment Property.  (a) If such Grantor shall
receive any Certificated Security (including any certificate representing a
stock dividend or a distribution in connection with any reclassification,
increase or reduction of capital or any certificate issued in connection with
any reorganization), options or rights in respect of the Equity Interests in any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of or other ownership interests in the Pledged Equity
Interests, or otherwise in respect thereof, such Grantor shall accept the same
as the agent of the Secured Parties, hold the same in trust for the Secured
Parties and deliver the same promptly to the Administrative Agent in the exact
form received, duly endorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power or similar instrument of transfer
covering such Certificated Security duly executed in blank by such Grantor, to
be held by the Administrative Agent, subject to the terms hereof, as additional
collateral security for the Obligations.

 

(b)                                 Without the prior written consent of the
Administrative Agent, such Grantor shall not (i) vote to enable, or take any
other action to permit, any issuer of Pledged Equity Interests to issue any
stock, partnership interests, limited liability company interests or other
equity securities of any nature or to issue any other securities convertible
into or granting the right to purchase or exchange for any stock, partnership
interests, limited liability company interests or other equity securities of any
nature of any such issuer (except, in each case, pursuant to a transaction
expressly permitted by the Credit Agreement), (ii) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, any of
the Investment Property constituting Collateral or Proceeds thereof or any
interest therein (except, in each case, pursuant to a transaction permitted by
the Credit Agreement), (iii) create, incur or permit to exist any Lien or option
in favor of, or any claim of any person with respect to, any of the Investment
Property or Proceeds thereof, or any interest therein, except for the security
interests created by this Agreement or any Lien permitted thereon pursuant to
Section 6.02 of the Credit Agreement, (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof or any interest therein or except as permitted by the Credit
Agreement, or (v) cause or permit any Issuer of any Pledged Partnership
Interests or Pledged LLC Interests which are not

 

22

--------------------------------------------------------------------------------


 

securities (for purposes of the New York UCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Partnership Interests or Pledged
LLC Interests to be treated as securities for purposes of the New York UCC;
provided, however, notwithstanding the foregoing, if any Issuer of any Pledged
Partnership Interests or Pledged LLC Interests takes any such action in
violation of the provisions in this clause (v), such Grantor shall promptly
notify the Administrative Agent in writing of any such election or action and,
in such event, shall take all steps necessary or advisable to establish the
Administrative Agent’s “control” thereof.

 

(c)                                  In the case of each Grantor which is an
Issuer, such Issuer agrees that (i) it shall be bound by the terms of this
Agreement relating to the Pledged Collateral issued by it and shall comply with
such terms insofar as such terms are applicable to it, (ii) it shall notify the
Administrative Agent concurrently with delivery of the financial statements
required under Section 5.04(b) of the Credit Agreement in writing of the
occurrence of any of the events described in Section 5.4(a) with respect to the
Pledged Collateral issued by it and (iii) the terms of Sections 6.3(c) and 6.7
shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to Section 6.3(c) or 6.7 with respect to the Pledged
Collateral issued by it.  In addition, each Grantor which is either an Issuer or
an owner of any Pledged Collateral hereby consents to the grant by each other
Grantor of the security interest hereunder in favor of the Administrative Agent
and to the transfer of any Pledged Collateral to the Administrative Agent or its
nominee following an Event of Default and to the substitution of the
Administrative Agent or its nominee as a partner, member or shareholder of the
Issuer of the related Pledged Collateral.

 

5.5.                            Intellectual Property.  (a)  Except as would not
reasonably be expected to have a Material Adverse Effect or in connection with a
transaction permitted by the Credit Agreement, such Grantor shall (i) to the
extent commercially reasonable, continue to use each Trademark owned by such
Grantor material to its business on each and every trademark class of goods
applicable to its current line as reflected in its current catalogs, brochures
and price lists, (ii) maintain as in the past the quality of products and
services offered under such Trademark at least at the level of quality of such
products and services in the past, (iii) where commercially reasonable and
feasible, use such Trademark with the appropriate notice of registration and all
other notices and legends required by law, and (iv) not (and not permit any
licensee or sublicensee of such Grantor to) knowingly do any act or knowingly
omit to do any act whereby such Trademark is likely to become invalidated or
materially impaired in any way, unless, in the case of each of the foregoing,
such Grantor shall have determined, in its reasonable business judgment, that
such Trademark is no longer necessary for, or desirable in the conduct of, such
Grantor’s business.

 

(b)                                 Except as could not reasonably be expected
to have a Material Adverse Effect or in connection with a transaction permitted
by the Credit Agreement, such Grantor shall not knowingly do any act, or omit to
do any act, whereby any Patent owned by such Grantor material to its business
could reasonably be expected to become forfeited, abandoned or dedicated to the
public unless such Grantor shall have determined, in its reasonable business
judgment, that such Patent is no longer necessary for, or desirable in the
conduct of, such Grantor’s business.

 

23

--------------------------------------------------------------------------------


 

(c)                                  Except as could not reasonably be expected
to have a Material Adverse Effect or in connection with a transaction permitted
by the Credit Agreement, such Grantor shall not knowingly do any act or
knowingly omit to do any act whereby any material portion of any material
Copyright owned by such Grantor is likely to become invalidated or otherwise
materially impaired, unless, in the case of each of the foregoing, such Grantor
shall have determined, in its reasonable business judgment, that such Copyright
is no longer necessary for, or desirable in, the conduct of, such Grantor’s
business.  Such Grantor shall not knowingly do any act whereby any material
portion of such Copyright is likely to fall into the public domain, unless such
Grantor shall have determined, in its reasonable business judgment, that such
Copyright or portion thereof is no longer necessary for, or desirable in the
conduct of, such Grantor’s business.

 

(d)                                 Except as could not reasonably be expected
to have a Material Adverse Effect or in connection with a transaction permitted
by the Credit Agreement, such Grantor shall not knowingly do any act that
knowingly uses any Material Intellectual Property to infringe, misappropriate or
violate the Intellectual Property rights of any other person in any material
respect.

 

(e)                                  Except as could not reasonably be expected
to have a Material Adverse Effect or in connection with a transaction permitted
by the Credit Agreement, such Grantor shall use proper statutory notice in
connection with the use of the Material Intellectual Property.

 

(f)                                   Whenever such Grantor, either by itself or
through any agent, employee, licensee or designee, shall acquire or become an
exclusive licensee of any United States Intellectual Property application or
registration or file an application for the registration of any Intellectual
Property with the United States Patent and Trademark Office or the United States
Copyright Office, such Grantor shall report such event to the Administrative
Agent together with the delivery by the Borrower of the financial statements
pursuant to Section 5.04(b) of the Credit Agreement.  Upon the reasonable
written request of the Administrative Agent, such Grantor shall execute and
deliver, and have recorded, any of the foregoing items.

 

(g)                                  Except as could not reasonably be expected
to have a Material Adverse Effect or in connection with a transaction permitted
by the Credit Agreement, such Grantor shall take all reasonable and necessary
steps, in any proceeding before the United States Patent and Trademark Office or
the United States Copyright Office to maintain and pursue each application (for
registration) and to maintain each registration of Intellectual Property
material to its business, including the payment of required fees and taxes, the
filing of responses to office actions issued by the United States Patent and
Trademark Office and the United States Copyright Office, the filing of
applications for renewal or extension, the filing of affidavits of use and
affidavits of incontestability, the filing of divisional, continuation,
continuation-in-part, reissue, and renewal applications or extensions, the
payment of maintenance fees, and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings , unless such Grantor shall have determined, in its reasonable
business judgment, that any such application or registration of material
Intellectual Property is no longer necessary for, or desirable in the conduct
of, such Grantor’s business.

 

24

--------------------------------------------------------------------------------


 

(h)                                 Such Grantor agrees to execute an
Intellectual Property Security Agreement with respect to its Intellectual
Property in substantially the form of Exhibit B-1 in order to record the
security interest granted in such Intellectual Property herein to the
Administrative Agent for the benefit of the Secured Parties with the United
States Patent and Trademark Office and the United States Copyright Office.

 

(i)                                     Upon the reasonable written request of
the Administrative Agent, such Grantor agrees to execute an After-Acquired
Intellectual Property Security Agreement with respect to its After-Acquired
Intellectual Property in substantially the form of Exhibit B-2 in order to
record the security interest granted herein to the Administrative Agent for the
benefit of the Secured Parties with the United States Patent and Trademark
Office and the United States Copyright Office, as applicable.

 

(j)                                    Except as could not reasonably be
expected to have a Material Adverse Effect or in connection with a transaction
permitted by the Credit Agreement, such Grantor shall take all commercially
reasonable steps necessary to protect the secrecy of all Trade Secrets material
to its business.

 

5.6.                            Commercial Tort Claims.  Such Grantor shall
advise the Administrative Agent concurrently with delivery of the financial
statements required under Section 5.04(b) of the Credit Agreement of any
Commercial Tort Claim held by such Grantor in excess of $1,000,000 and shall
promptly thereafter, upon written request by the Administrative Agent, execute a
supplement to this Agreement in form and substance reasonably satisfactory to
the Administrative Agent to grant a security interest in such Commercial Tort
Claim to the Administrative Agent for the benefit of the Secured Parties.

 

5.7.                            Deposit Accounts.  The Grantors shall promptly
enter into Deposit Account Control Agreements with respect to each Deposit
Account maintained by them other than any Excluded Account, provided that the
requirement of this Section 5.7 shall be deemed satisfied for so long as the ABL
Agent is acting as agent for the benefit of the Administrative Agent and the
Secured Parties pursuant to the Intercreditor Agreement with respect to each
control agreement the ABL Agent is a party to and so long as the ABL Credit
Agreement is outstanding subject to any requirements set forth in the ABL Credit
Agreement with respect to the timing of delivery of such control agreements to
the ABL Agent; provided, however, that after the payment in full of the ABL
Facility, in no event shall any Grantor be required to execute or deliver any
control agreement (including any Deposit Account Control Agreement) in respect
of any Deposit Account or Securities Account.

 

SECTION 6.                            REMEDIAL PROVISIONS

 

6.1.                            Certain Matters Relating to Accounts.  (a) At
any time after the occurrence and during the continuation of an Event of Default
after written notice is delivered to the Grantor, the Administrative Agent shall
have the right to make test verifications of the Accounts in any manner and
through any medium that it reasonably considers advisable, and each Grantor
shall use commercially reasonable efforts to furnish all such assistance and
information as the Administrative Agent may reasonably require in connection
with such test verifications.  The Administrative Agent shall have the absolute
right to share any information it

 

25

--------------------------------------------------------------------------------


 

gains from such inspection or verification with any Secured Party; provided that
the provisions of Section 9.16 of the Credit Agreement shall apply to such
information.

 

(b)                                 The Administrative Agent hereby authorizes
each Grantor to collect such Grantor’s Accounts, and each Grantor hereby agrees
to continue to collect all amounts due or to become due to such Grantor under
the Accounts and any Supporting Obligation and diligently exercise each material
right it may have under any Account and any Supporting Obligation, in each case,
at its own expense; provided, however, that the Administrative Agent may curtail
or terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. Each such deposit of Proceeds of Accounts
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

 

(c)                                  At the Administrative Agent’s reasonable
written request after the occurrence and during the continuance of any Event of
Default, each Grantor shall, at such Grantor’s expense, deliver to the
Administrative Agent all (to the extent existing and available) original and
other documents evidencing, and relating to, the agreements and transactions
which gave rise to the Accounts, including all original orders, invoices and
shipping receipts.

 

6.2.                            Communications with Obligors; Grantors Remain
Liable.  (a)  The Administrative Agent in its own name or in the name of others
may at any time after the occurrence and during the continuance of an Event of
Default, communicate with obligors under the Accounts and parties to the
Contracts to verify with them to the Administrative Agent’s reasonable
satisfaction the existence, amount and terms of any Accounts or Contracts.  The
Administrative Agent shall have the absolute right to share any information it
gains from such inspection or verification with any Secured Party; provided,
that the provisions of Section 9.16 of the Credit Agreement shall apply to such
information.

 

(b)                                 Upon reasonable written request of the
Administrative Agent, at any time after the occurrence and during the
continuance of any Event of Default, the Administrative Agent may at any time
notify, or require any Grantor to so notify, the Account Debtor or counterparty
on any Account or Contract of the security interest of the Administrative Agent
therein.  In addition, after the occurrence and during the continuance of an
Event of Default, the Administrative Agent may upon written notice to the
applicable Grantor, notify, or require any Grantor to notify, the Account Debtor
or counterparty to make all payments under the Accounts and/or Contracts
directly to the Administrative Agent.

 

(c)                                  Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of the Accounts and
Contracts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto.  Neither the Administrative Agent nor any Secured
Party shall have any obligation or liability under any Account (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by the Administrative Agent or any Secured Party of any payment relating
thereto, nor shall the Administrative Agent or any Secured Party be obligated in
any manner to perform any of the obligations of any Grantor under or pursuant to
any Account (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any

 

26

--------------------------------------------------------------------------------


 

action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

6.3.                            Pledged Collateral.  (a)  Unless an Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have given notice to the relevant Grantor of the Administrative Agent’s intent
to exercise its corresponding rights pursuant to Section 6.3(b), each Grantor
shall be permitted to receive all cash dividends paid in respect of the Pledged
Equity Interests and all payments made in respect of the Pledged Notes, to the
extent permitted in the Credit Agreement, and to exercise all voting and
corporate rights with respect to the Pledged Collateral.

 

(b)                                 If an Event of Default shall have occurred
and be continuing and the Administrative Agent shall have given notice to the
relevant Grantor of the Administrative Agent’s intent to exercise its rights
pursuant to this Section 6.3(b): (i) all rights of each Grantor to exercise or
refrain from exercising the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant hereto shall cease and all such
rights shall thereupon become vested in the Administrative Agent who shall
thereupon have the sole right, but shall be under no obligation, to exercise or
refrain from exercising such voting and other consensual rights, (ii) the
Administrative Agent shall have the right, without notice to any Grantor, to
transfer all or any portion of the Investment Property to its name or the name
of its nominee or agent and (iii) the Administrative Agent shall have the right
to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the
Obligations in accordance with Section 6.5.  In addition, the Administrative
Agent shall have the right at any time after the occurrence and during the
continuance of any Event of Default, without notice to the relevant Grantor, to
exchange any certificates or instruments representing any Investment Property
for certificates or instruments of smaller or larger denominations.  In order to
permit the Administrative Agent to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto after the occurrence
and during the continuance of any Event of Default and to receive all dividends
and other distributions which it may be entitled to receive hereunder each
Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to the Administrative Agent all proxies, dividend payment orders and
other instruments as the Administrative Agent may from time to time reasonably
request in writing and each Grantor acknowledges that the Administrative Agent
may utilize the power of attorney set forth herein.

 

(c)                                  If an Event of Default shall have occurred
and be continuing, each Grantor hereby authorizes and instructs each Issuer of
any Pledged Collateral pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that (x)
states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) pay any dividends or other
payments with respect to the Investment Property, including Pledged Collateral,
directly to the Administrative Agent.

 

6.4.                            Proceeds to be Turned Over To Administrative
Agent. In addition to the rights of the Administrative Agent and the other
Secured Parties specified in Section 6.1 of the Credit Agreement with respect to
payments of Accounts, if an Event of Default shall occur and be continuing, all

 

27

--------------------------------------------------------------------------------


 

Proceeds received by any Grantor consisting of cash, cash equivalents, checks
and other near-cash items shall be held by such Grantor in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Grantor, and shall, promptly upon demand, be turned over to the
Administrative Agent in the exact form received by such Grantor (duly endorsed
by such Grantor to the Administrative Agent, if required).  All Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account.  All Proceeds while held by the
Administrative Agent in a Collateral Account (or by such Grantor in trust for
the Administrative Agent and the other Secured Parties) shall continue to be
held as collateral security for all the Obligations and shall not constitute
payment thereof until applied as provided in Section 6.5.

 

6.5.                            Application of Proceeds.  If an Event of Default
shall have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of the net Proceeds
(after deducting fees and expenses as provided in Section 6.6) constituting
Collateral realized through the exercise by the Administrative Agent of its
remedies hereunder, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations
in the following order:

 

First, to the Administrative Agent, to pay incurred and unpaid fees and expenses
of the Secured Parties under the Loan Documents;

 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

 

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

 

Fourth, any balance of such Proceeds remaining after the Termination Date shall
be paid over to the Borrower or to whomsoever may be lawfully entitled to
receive the same.

 

6.6.                            Code and Other Remedies.  (a)  If an Event of
Default shall have occurred and be continuing, the Administrative Agent, on
behalf of the Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC (whether or not the New York
UCC applies to the affected Collateral) or its rights under any other applicable
law or in equity.  Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below, by the Credit Agreement, this Agreement or
any other Loan Document) to or upon any Grantor or any other person (all and
each of which demands, defenses, advertisements and notices are hereby waived),
may in such circumstances forthwith collect, receive, appropriate and realize
upon the Collateral, or any part thereof, and/or may forthwith sell, lease,
license, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of any

 

28

--------------------------------------------------------------------------------


 

Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  Each Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released.  Each purchaser at
any such sale shall hold the property sold absolutely free from any claim or
right on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.  Each Grantor agrees that, to the
extent notice of sale shall be required by law, at least ten days notice to such
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall, to the extent permitted by law, constitute
reasonable notification.  The Administrative Agent shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given.  The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.  The
Administrative Agent may sell the Collateral without giving any warranties as to
the Collateral.  The Administrative Agent may specifically disclaim or modify
any warranties of title or the like.  This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
Each Grantor agrees that it would not be commercially unreasonable for the
Administrative Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets.  Each Grantor hereby waives any
claims against the Administrative Agent arising by reason of the fact that the
price at which any Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.  Each Grantor further agrees, at the
Administrative Agent’s reasonable written request, to assemble the Collateral
and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere upon the occurrence and during the continuance of any Event of
Default.  The Administrative Agent shall have the right to enter onto the
property where any Collateral is located and take possession thereof with or
without judicial process.

 

(b)                                 The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 6.6, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Secured Parties hereunder,
including reasonable attorneys’ fees and disbursements to the extent required to
be paid in accordance with the Credit Agreement, to the payment in whole or in
part of the Obligations in accordance with Section 6.5 and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including Section 9-615(a) of the New
York UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor.  If the Administrative Agent sells any of the Collateral upon credit,
the Grantor will be credited only with payments actually made by the purchaser
and received by the Administrative Agent and applied to indebtedness of the
purchaser.  In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the Grantor shall be credited

 

29

--------------------------------------------------------------------------------


 

with proceeds of the sale.  To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise by them of any rights hereunder.

 

6.7.                            Registration Rights.  (a)  If the Administrative
Agent shall determine to exercise its right to sell any or all of the Pledged
Equity Interests or the Pledged Debt Securities pursuant to Section 6.6, and if
in the reasonable opinion of the Administrative Agent it is necessary or
advisable to have the Pledged Equity Interests or the Pledged Debt Securities,
or that portion thereof to be sold, registered under the provisions of the
Securities Act, the relevant Grantor shall use commercially reasonable efforts
to cause the Issuer thereof to (i) execute and deliver, and cause the directors
and officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
reasonable opinion of the Administrative Agent, necessary or advisable to
register the Pledged Equity Interests or the Pledged Debt Securities, or that
portion thereof to be sold, under the provisions of the Securities Act, (ii)
cause the registration statement relating thereto to become effective and to
remain effective for a period of one year from the date of the first public
offering of the Pledged Equity Interests or the Pledged Debt Securities, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the reasonable opinion of the Administrative Agent,
are reasonably necessary or advisable, all in conformity with the requirements
of the Securities Act and the rules and regulations of the SEC applicable
thereto.  Each Grantor agrees to use commercially reasonable efforts to cause
such Issuer to comply with the provisions of the securities or “Blue Sky” laws
of any and all jurisdictions which the Administrative Agent shall designate and
to make available to its security holders, as soon as practicable, an earnings
statement (which need not be audited) which will satisfy the provisions of
Section 11(a) of the Securities Act.

 

(b)                                 Each Grantor recognizes that the
Administrative Agent may be unable to effect a public sale of any or all the
Pledged Equity Interests or the Pledged Debt Securities, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Equity Interests or the Pledged Debt Securities for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

 

(c)                                  Each Grantor agrees to use its commercially
reasonable efforts to do or cause to be done all such other acts as may be
necessary to make such sale or sales of all or any portion of the Pledged Equity
Interests or the Pledged Debt Securities pursuant to Section 6.6 valid and
binding and in compliance with any and all other applicable law.  Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.7

 

30

--------------------------------------------------------------------------------


 

shall be specifically enforceable against such Grantor, and such Grantor hereby
waives and agrees, to the extent permitted by applicable law, not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred or is continuing under the
Credit Agreement, that the applicable Grantor has been released from its
obligations hereunder, that the Termination Date has occurred or a defense of
payment.

 

6.8.                            Deficiency.  Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Obligations.

 

SECTION 7.                            THE ADMINISTRATIVE AGENT

 

7.1.                            Administrative Agent’s Appointment as
Attorney-in-Fact, etc.

 

(a)                                 Each Grantor hereby irrevocably constitutes
and appoints the Administrative Agent and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable (until the Termination Date) power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

 

(i)                                     in the name of such Grantor or its own
name, or otherwise, take possession of and endorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Account or Contract or with respect to any other Collateral and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed reasonably appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due under any Account or Contract
or with respect to any other Collateral whenever payable;

 

(ii)                                  in the case of any Intellectual Property,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Administrative Agent may reasonably request to
evidence the Secured Parties’ security interest in such Intellectual Property
and the goodwill and General Intangibles of such Grantor relating thereto or
represented thereby;

 

(iii)                               pay or discharge taxes and Liens levied or
placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefor and the costs thereof;

 

(iv)                              execute, in connection with any sale provided
for in Section 6.6, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and

 

(v)                                 (1) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the

 

31

--------------------------------------------------------------------------------


 

Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem reasonably
appropriate; (7) assign any Copyright, Patent or Trademark (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Administrative Agent shall in its reasonable discretion
determine; and (8) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Administrative Agent were the absolute owner thereof for all
purposes, and do, at the Administrative Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Administrative Agent deems reasonably necessary to protect, preserve or realize
upon the Collateral and the Secured Parties’ security interests therein and to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 

(b)                                 If an Event of Default has occurred and is
continuing and if any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement; provided, however if a Default
has occurred and is continuing, and if any Grantor fails to perform or comply
with any of its agreements contained herein, the Administrative Agent, at its
option, but without any obligation so to do, may perform or comply, or otherwise
cause performance or compliance (except as otherwise provided herein) solely to
cause the Collateral and Guarantee Requirement to be, or remain, satisfied.

 

(c)                                  Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until the Termination Date.

 

7.2.                            Duty of Administrative Agent.  The
Administrative Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the New York UCC or otherwise, shall be to deal with it in the same manner as
the Administrative Agent deals with similar property for its own account. 
Neither the

 

32

--------------------------------------------------------------------------------


 

Administrative Agent, nor any other Secured Party nor any of their respective
officers, directors, partners, employees, agents, attorneys and other advisors,
attorneys-in-fact or affiliates shall be liable for failure to demand, collect
or realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Secured Parties hereunder are solely to protect the Secured
Parties’ interests in the Collateral and shall not impose any duty upon any
Secured Party to exercise any such powers.  The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except from their own gross negligence or willful misconduct or
breach of a duty owed to such Grantor.

 

7.3.                            Execution of Financing Statements.  Each Grantor
acknowledges that pursuant to Section 9-509(b) of the New York UCC and any other
applicable law, each Grantor authorizes the Administrative Agent to file or
record financing or continuation statements, and amendments thereto, and other
filing or recording documents or instruments with respect to the Collateral, in
such form and in such offices as the Administrative Agent reasonably determines
appropriate to perfect or maintain the perfection of the security interests of
the Administrative Agent under this Agreement.  Each Grantor agrees that such
financing statements may describe the collateral in the same manner as described
in the Security Documents or as “all assets” or “all personal property,” whether
now owned or hereafter existing or acquired or such other description as the
Administrative Agent, in its sole judgment, reasonably determines is necessary
or advisable.  A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.

 

7.4.                            Authority of Administrative Agent.  Each Grantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

 

7.5.                            Appointment of Co-Collateral Agents.  At any
time or from time to time, in order to comply with any applicable requirement of
law, the Administrative Agent may appoint another bank or trust company or one
of more other persons, either to act as co-agent or agents on behalf of the
Secured Parties with such power and authority as may be reasonably necessary for
the effectual operation of the provisions hereof and which may be specified in
the instrument of appointment (which may, in the discretion of the
Administrative Agent, include provisions for indemnification and similar
protections of such co-agent or separate agent).

 

33

--------------------------------------------------------------------------------


 

SECTION 8.                            MISCELLANEOUS

 

8.1.                            Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 9.08 of the Credit Agreement;
provided that any provision of this Agreement imposing obligations on any
Grantor may be waived by the Administrative Agent in a written instrument
executed by the Administrative Agent.

 

8.2.                            Notices.  All notices, requests and demands to
or upon the Administrative Agent or any Grantor hereunder shall be effected in
the manner provided for in Section 9.01 of the Credit Agreement; provided that
any such notice, request or demand to or upon any Guarantor shall be addressed
to such Guarantor at its notice address set forth on Schedule 8.2.

 

8.3.                            No Waiver by Course of Conduct; Cumulative
Remedies.  No Secured Party shall by any act (except by a written instrument
pursuant to Section 8.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default.  No failure to exercise, nor any delay in exercising, on
the part of any Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by any Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which such Secured Party would
otherwise have on any future occasion.  The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

 

8.4.                            Enforcement Expenses; Indemnification.  (a) 
Each Agreement Party agrees to pay or reimburse each Secured Party for all its
reasonable costs and expenses incurred in collecting against such Agreement
Party under the guarantee contained in Section 2 or otherwise in enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Agreement Party is a party (but limited in the case of legal fees and
expenses, to the reasonable out-of-pocket documented fees, disbursements and
charges of one counsel of the Administrative Agent and the Secured Parties,
taken as a whole, and if necessary, of one local counsel in any relevant
material jurisdiction to such persons, taken as a whole).

 

(b)                                 Each Agreement Party agrees to pay, and to
hold the Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

 

(c)                                  Each Agreement Party agrees to pay, and to
hold the Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the

 

34

--------------------------------------------------------------------------------


 

extent the Borrower would be required to do so pursuant to Section 9.05 of the
Credit Agreement.

 

(d)                                 The agreements in this Section shall survive
the Termination Date.

 

8.5.                            Successors and Assigns.  This Agreement shall be
binding upon the successors and assigns of each Agreement Party and shall inure
to the benefit of the Secured Parties and their respective permitted successors
and assigns; provided that, except as otherwise permitted by the Credit
Agreement, no Agreement Party may assign, transfer or delegate any of its rights
or obligations under this Agreement without the prior written consent of the
Administrative Agent, and any attempted assignment without such consent shall be
null and void.

 

8.6.                            Set-Off.  Each Agreement Party hereby
irrevocably authorizes each Secured Party at any time and from time to time
while an Event of Default shall have occurred and be continuing, without notice
to such Agreement Party or any other Agreement Party, any such notice being
expressly waived by each Agreement Party to the extent permitted by applicable
law, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such
Agreement Party, or any part thereof in such amounts as such Secured Party may
elect, against and on account of the obligations and liabilities of such
Agreement Party to such Secured Party hereunder and claims of every nature and
description of such Secured Party against such Agreement Party, in any currency,
whether arising hereunder, under the Credit Agreement, any other Loan Document
or otherwise, as such Secured Party may elect, whether or not any Secured Party
has made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured.  Each Secured Party shall notify such
Agreement Party promptly of any such set-off and the application made by such
Secured Party of the proceeds thereof, provided that the failure to give such
notice shall not affect the validity of such set-off and application.  The
rights of each Secured Party under this Section are in addition to other rights
and remedies (including other rights of set-off) which such Secured Party may
have.

 

8.7.                            Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by facsimile or other electronic transmission (including
.pdf)), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.8.                            Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

8.9.                            Section Headings.  The Section headings used in
this Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

35

--------------------------------------------------------------------------------


 

8.10.                     Integration.  This Agreement and the other Loan
Documents represent the agreement of the Agreement Parties, the Administrative
Agent and the other Secured Parties with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by any Secured Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

 

8.11.                     APPLICABLE LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

8.12.                     Submission to Jurisdiction; Waivers.  Each Agreement
Party and the Administrative Agent hereby irrevocably and unconditionally:

 

(a)                                 submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any Lender, the
Administrative Agent or any Issuing Bank may otherwise have to bring any action
or proceeding relating to this Agreement or the other Loan Documents against
Holdings, the Borrower or any Loan Party or their properties in the courts of
any jurisdiction;

 

(b)                                 waives, to the fullest extent it may legally
and effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court; and

 

(c)                                  agrees that service of all process in any
such proceeding in any such court may be made by registered or certified mail,
return receipt requested at its address provided in Section 8.2 agrees that
service as so provided in is sufficient to confer personal jurisdiction over the
applicable credit party in any such proceeding in any such court, and otherwise
constitutes effective and binding service in every respect; and agrees that
agents and lenders retain the right to serve process in any other manner
permitted by law or to bring proceedings against any credit party in the courts
of any other jurisdiction.

 

8.13.                     Acknowledgments.  Each Agreement Party hereby
acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

36

--------------------------------------------------------------------------------


 

(b)                                 no Secured Party has any fiduciary
relationship with or duty to any Agreement Party arising out of or in connection
with this Agreement or any of the other Loan Documents, and the relationship
between the Agreement Parties, on the one hand, and the Secured Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Agreement Parties and
the Secured Parties.

 

8.14.                     Additional Grantors.  Each Subsidiary of the Borrower
that is required to become a party to this Agreement pursuant to Section 5.09 of
the Credit Agreement shall become a Grantor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of an Assumption Agreement in the
form of Exhibit C hereto.

 

8.15.                     Releases.  (a)  On the Termination Date, the
Collateral shall be released from the Liens created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Agreement Party hereunder
shall automatically terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors.  At the request and sole expense of any Grantor on or
following the Termination Date, the Administrative Agent shall deliver to such
Grantor any Collateral held by the Administrative Agent hereunder, and execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such termination.

 

(b)                                 The obligations of Guarantors that are
Subsidiaries and the security interests created hereunder shall be subject to
release in accordance with Section 9.17 of the Credit Agreement.

 

(c)                                  Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement originally filed in connection herewith
without the prior written consent of the Administrative Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the New York UCC.

 

8.16.                     Intercreditor Agreement.

 

(a)                                 Notwithstanding anything herein to the
contrary, the Collateral granted to the Administrative Agent pursuant to this
Agreement or any other Loan Document and the exercise of any of the relative
rights and remedies of the Administrative Agent hereunder shall be subject to,
and governed by the terms and conditions of, the Intercreditor Agreement at any
time the Intercreditor Agreement is in effect.  In the event of any conflict or
inconsistency between the terms and conditions hereof and the terms and
conditions of the Intercreditor Agreement, the terms and conditions of the
Intercreditor Agreement shall govern and control at any time the Intercreditor
Agreement is in effect.  Notwithstanding anything to the contrary contained in
this Agreement or the Loan Documents, but subject to the Intercreditor Agreement
in all respects, until the Discharge of Revolving Obligations: (i) any covenant
hereunder or under the Credit Agreement requiring (or any representation or
warranty hereunder or under the Credit Agreement to the extent it would have the
effect of requiring) the delivery and/or arrangement for possession of
Collateral that constitutes Revolving Priority

 

37

--------------------------------------------------------------------------------


 

Collateral or delivery and/or arrangement for control of any certificated
securities that constitute Revolving Priority Collateral to or with the
Administrative Agent shall be deemed satisfied or complied with (or in the case
of any representation or warranty, shall be deemed to be true and correct) if
such delivery and/or arrangement for possession of Collateral that constitutes
Revolving Priority Collateral is made to, or such control of certificated
securities is with the ABL Agent pursuant to the ABL Loan Documents; (ii) any
covenant hereunder or under the Credit Agreement requiring (or any
representation or warranty hereunder or under the Credit Agreement to the extent
it would have the effect of requiring ) the payment or other transfer of
Collateral that constitutes Revolving Priority Collateral to the Administrative
Agent shall be deemed to have been satisfied (or, in the case of any
representation or warranty, shall be deemed to be true and correct) if such
payment or transfer shall have been made to the ABL Agent; (iii) any covenant
hereunder or under the Credit Agreement requiring (or any representation or
warranty hereunder or under the Credit Agreement to the extent it would have the
effect of requiring) the endorsement of any Collateral that constitutes
Revolving Priority Collateral or related document to the Administrative Agent
shall be deemed to have been satisfied (or, in the case of any representation or
warranty, shall be deemed to be true and correct) if such endorsement shall have
been made to the ABL Agent; and (iv) any covenant requiring that a Grantor
receive and/or hold any Collateral that constitutes Revolving Priority
Collateral in trust for the benefit of the Administrative Agent shall be deemed
to have been satisfied to the extent that such Grantor receives or holds (as
applicable) such Collateral in trust for the benefit of the ABL Agent and the
Administrative Agent.

 

8.17.                     WAIVER OF JURY TRIAL.  EACH AGREEMENT PARTY AND THE
ADMINISTRATIVE AGENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER
ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT
IS BEING ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS
OR TO

 

38

--------------------------------------------------------------------------------


 

ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

 

[Remainder of page intentionally left blank]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

 

GENERAC HOLDINGS INC.

 

 

 

 

 

 

 

By:

/s/ York A. Ragen

 

 

Name: York A. Ragen

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

GENERAC ACQUISITION CORP.

 

 

 

 

 

 

 

By:

/s/ York A. Ragen

 

 

Name: York A. Ragen

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

GENERAC POWER SYSTEMS, INC.

 

 

 

 

 

 

 

By:

/s/ York A. Ragen

 

 

Name: York A. Ragen

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

PRO POWER SOLUTIONS, LLC

 

 

 

 

 

 

 

By:

/s/ York A. Ragen

 

 

Name: York A. Ragen

 

 

Title: Secretary and Treasurer

 

 

 

 

 

 

 

MAGNUM POWER PRODUCTS, LLC

 

 

 

 

 

 

 

By:

/s/ York A. Ragen

 

 

Name: York A. Ragen

 

 

Title: Secretary and Treasurer

 

[Signature Page to the Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Aized A. Rabbani

 

 

Name: Aized A. Rabbani

 

 

Title: Vice President

 

[Signature Page to the Collateral Agreement]

 

--------------------------------------------------------------------------------